                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        IN RE CAPACITORS ANTITRUST                     MDL Case No. 17-md-02801-JD
                                            LITIGATION
                                   8                                                       Case No. 14-cv-03264-JD

                                   9
                                                                                           OMNIBUS ORDER RE DAUBERT
                                  10                                                       MOTIONS AND MOTION FOR
                                                                                           DECERTIFICATION
                                  11                                                       Re: Dkt. Nos. 647, 661, 669, 672, 992
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                       I.      DIRECT PURCHASER CLASS’S MOTION TO PARTIALLY EXCLUDE
                                  15           PROPOSED EXPERT TESTIMONY OF JANUSZ A. ORDOVER (MDL #669)

                                  16           GRANTED. The DPPs move to exclude Ordover’s opinion that “[t]he episodes of price

                                  17   fixing to which NCC has pled guilty are unlikely to have had broad impacts given features of the

                                  18   marketplace.” Dkt. No. 667-4 at 1. DPPs object to this opinion because of its premise as stated by

                                  19   Ordover: “Although NCC pled guilty to fixing prices of ‘certain electrolytic capacitors’ in its plea

                                  20   agreement with the U.S. Department of Justice, [] counsel for NCC has informed me that the

                                  21   episodes of price fixing to which NCC pled guilty all involve prices for a narrow set of products or

                                  22   customers.” Id.

                                  23           What “counsel for NCC” might have told Ordover is not consistent with NCC’s plea

                                  24   agreement in United States of America v. Nippon Chemi-Con Corporation, Case No. 4:17-CR-

                                  25   00540-JD, Dkt. No. 54. NCC admitted to participating in a conspiracy among manufacturers of

                                  26   electrolytic capacitors from “at least as early as November 2001 until in or about January 2014,”

                                  27   the primary purpose of which was to “fix prices and rig bids of certain electrolytic capacitors

                                  28   manufactured outside of the United States and sold in the United States and elsewhere.” Nothing
                                   1   in the plea agreement supports the characterization that NCC pled guilty only to “episodes of price

                                   2   fixing . . . all involv[ing] prices for a narrow set of products or customers.”

                                   3          Consequently, Ordover’s opinion is neither reliable nor relevant, and it is excluded.

                                   4   Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 593-94 (1993); FRE 702. Ordover

                                   5   is not, however, barred from testifying about the underlying “features of the marketplace,” subject

                                   6   to additional challenges to any such testimony DPPs may raise at trial.

                                   7
                                       II.    DIRECT PURCHASER CLASS AND INDIRECT PURCHASER PLAINTIFFS’
                                   8          MOTION TO EXCLUDE, IN PART, THE PROPOSED EXPERT TESTIMONY OF
                                              SPENCER L. SIMONS (MDL #672)
                                   9

                                  10          GRANTED IN PART. Simons is an engineer and businessperson who has worked in the

                                  11   capacitors industry for decades. Defendants agree that he is not an “expert on collusion, antitrust

                                  12   issues generally, or on the specific topic of establishing antitrust impact.” Dkt. No. 791-4 at 19.
Northern District of California
 United States District Court




                                  13   As such, his conclusions given in his report such as that “it is highly unlikely that the defendant

                                  14   capacitor manufacturers successfully colluded . . . during the Relevant Period” are not admissible

                                  15   under Federal Rules of Evidence 702, 402 and 403. Testimony and opinions by Simons about

                                  16   collusion, violations of antitrust law, or antitrust impact -- topics for which he possesses no

                                  17   specialized knowledge, and which likely amount to inadmissible legal opinions -- are not reliable

                                  18   and not admissible under Rule 702, and would confuse and mislead the jury. FRE 403. They are

                                  19   excluded from trial.

                                  20          Testimony by Simons on the technical and commercial aspects of the capacitors industry,

                                  21   as observed by him during his time in the industry, are admissible. This includes Simons’

                                  22   opinions about capacitor substitutability and his “market and product analysis.” Testimony along

                                  23   these lines seems to be based on his own experience and observations, and the opinions are likely

                                  24   to be relevant to the facts of this case as well. DPPs themselves acknowledge that Simons “might

                                  25   be qualified to provide observations about what he has seen in the capacitors market.” Dkt. No.

                                  26   672 at 10. Testimony in this topic area is admissible, subject to a foundation at trial that he is

                                  27   qualified to offer those opinions.

                                  28
                                                                                          2
                                       III.   DEFENDANTS’ MOTION TO EXCLUDE THE PROPOSED EXPERT
                                   1          TESTIMONY OF DR. JAMES T. MCCLAVE (MDL #661)
                                   2          DENIED. The bulk of defendants’ challenges -- that McClave failed to account for

                                   3   individual pricing circumstances and ignored “undisputed marketplace facts” in constructing his

                                   4   regression analysis -- were considered in detail and denied at the class certification stage of this

                                   5   case. Those determinations need not, and will not, be reconsidered. As the Court held, challenges

                                   6   to the variables in his model “do not go to the admissibility of his opinions, but rather to matters of

                                   7   weight and probative value for a jury to evaluate.” In re Capacitors Antitrust Litigation, No. 17-

                                   8   md-2801-JD, 2018 WL 5980139, at *6 (N.D. Cal. Nov. 14, 2018). What McClave “did or didn’t

                                   9   take into account” in constructing his analysis “may be grist for a good cross-examination at trial,

                                  10   but they do not play a material role in deciding whether Dr. McClave’s work should be admitted

                                  11   under Rule 702.” Id. Defendants’ argument that the Daubert standard should be applied more

                                  12   rigorously at successive stages of the case is without support in Daubert itself or subsequent
Northern District of California
 United States District Court




                                  13   binding authority, and certainly is not stated in the case defendants cite. See Sali v. Corona

                                  14   Regional Medical Center, 909 F.3d 996, 1006 (9th Cir. 2018) (“Indeed, in evaluating challenged

                                  15   expert testimony in support of class certification, a district court should evaluate admissibility

                                  16   under the standard set forth in Daubert.”). There is no Daubert “lite” served in the afternoon of

                                  17   litigation, to be followed by full-proof Daubert at the main course of trial.

                                  18          If anything, the soundness of the Court’s prior Daubert determinations was underscored by

                                  19   the “hot tub” proceeding between the competing experts. The candid and unmediated exchanges

                                  20   between the experts confirmed that McClave “practiced a generally accepted method for

                                  21   determining antitrust impact,” and that “his work is sound and reliable, and consistent with

                                  22   established econometric methods.” Capacitors, 2018 WL 5980139, at *6. The proceeding as a

                                  23   whole demonstrated that McClave’s analysis and proposed testimony are sufficiently reliable and

                                  24   relevant to satisfy the Daubert standard. While he had plenty of (at times passionate)

                                  25   disagreements with defendants’ expert, Dr. Laila Haider, they reflected legitimate differences of

                                  26   opinion and points of view in the field, all of which were within the mainstream of economic

                                  27   thought and far from junk science. Learned professionals can have strong disagreements about

                                  28
                                                                                          3
                                   1   their analyses of facts, and the strength of their disagreement does not mean that one or the other

                                   2   must be dismissed as a quack.

                                   3          Moreover, there were several areas of agreement that emerged from the experts’

                                   4   discussion, including that “the quadratic variable approach is a standard econometric tool,” “a use

                                   5   of benchmarks to determine overcharges is a standard econometric tool,” McClave’s “aggregate

                                   6   overcharge in this case is not an assumption” and it is “a blended database number,” and “if all the

                                   7   variables are properly accounted for, a regression analysis is an accepted tool for identifying

                                   8   antitrust causation.” Dkt. No. 960 at 106:18-110:6. To the extent defendants dispute that

                                   9   McClave’s regression analysis accounted for all of the proper variables, they are free to chase that

                                  10   down on cross-examination, and in their own witness presentations.

                                  11          Defendants’ objection that McClave accepted the conspiracy period from class counsel

                                  12   without “independently verifying” it is also a topic for possible cross-examination and argument at
Northern District of California
 United States District Court




                                  13   trial, but not exclusion from the record. It is rather odd to say that McClave did not

                                  14   “independently verif[y]” the conspiracy period. If he had opined on what the conspiracy period

                                  15   properly should have been based on his own investigation and analysis, defendants undoubtedly

                                  16   would have moved to strike such an opinion as legal in nature and improper. In any event,

                                  17   McClave’s acceptance of the class period from counsel does not make his proposed testimony so

                                  18   unreliable or irrelevant as to merit the exclusion of his testimony under Daubert.

                                  19
                                       IV.    CERTAIN DEFENDANTS’ JOINT MOTION TO EXCLUDE TESTIMONY OF
                                  20          DR. HAL J. SINGER (MDL #647)

                                  21          GRANTED IN PART. Singer performed a qualitative and quantitative analysis, and his

                                  22   qualitative analysis was broken out into two parts: he analyzed the qualitative evidence as based

                                  23   on “criteria recognized by antitrust agencies,” as well as on “criteria regarding cartel investigation

                                  24   recognized by economists.” The former analysis -- based on antitrust agencies’ criteria for

                                  25   evaluating when information exchanges are likely to be anticompetitive -- does not meet the

                                  26   standard of relevance and reliability under FRE 702 or Daubert, and it is excluded. Singer cites

                                  27   two sources from which he derived the “qualitative criteria recognized by antitrust agencies”: a

                                  28   document on the Federal Trade Commission’s website (“Information Exchange: Be Reasonable”),
                                                                                         4
                                   1   and the Department of Justice and Federal Trade Commission’s “Statements of Antitrust Policy in

                                   2   Health Care.” Singer Report ¶¶ 21-22. As a trained economist, Singer does not have “scientific,

                                   3   technical, or other specialized knowledge” such that his application of these agency statements to

                                   4   the documentary evidence in this case is likely to “help the trier of fact to understand the evidence

                                   5   or to determine a fact in issue.” FRE 702(a). His opinions that are based on “criteria recognized

                                   6   by antitrust agencies as indicative of anticompetitive conduct” are not admissible.

                                   7          His analysis of the qualitative evidence based on “qualitative criteria regarding cartel

                                   8   investigation recognized by economists” is not specifically challenged by defendants. That

                                   9   testimony is sufficiently reliable and relevant under Daubert, and is admissible pending adequate

                                  10   proof at trial and undoubtedly subject to vigorous cross-examination by defendants if admitted.

                                  11          For Singer’s quantitative analysis, both sides treat that as rising and falling with McClave’s

                                  12   econometric analysis. The Court sees no reason to disagree, and the Daubert challenge to Singer’s
Northern District of California
 United States District Court




                                  13   quantitative analysis is consequently denied for the same reasons the Daubert motion against

                                  14   McClave was denied.

                                  15
                                       V.     CERTAIN DEFENDANTS’ MOTION FOR DECERTIFICATION OF DIRECT
                                  16          PURCHASER PLAINTIFF CLASS (MDL #992)

                                  17          DENIED. Defendants moved to decertify the DPP class based on McClave’s “new and

                                  18   fatal admission” at the concurrent expert proceeding “that he cannot identify antitrust injury for

                                  19   40% of the DPP Class.” Dkt. No. 992 at 4. That is not a fair characterization of McClave’s

                                  20   statements. He said, among other things, that 40% of class members purchased during the alleged

                                  21   conspiracy period but not during the benchmark period; those class members collectively

                                  22   “account[ed] for one percent of the class revenue”; and defendants’ own expert, Dr. Johnson,

                                  23   opined that “the smallest customers were the ones that were most likely to be impacted by a

                                  24   conspiracy.” Dkt. No. 960 at 29:8-9, 30:6-10.

                                  25          Consequently, decertification is denied. This denial is, of course, without prejudice to

                                  26   revisiting the scope and certification of the class for other reasons. See Patel v. Facebook, Inc.,

                                  27   932 F.3d 1264, 1276 (9th Cir. 2019) (“if future decisions or circumstances” warrant, the “district

                                  28   court can decertify the class”) (quoting Officers for Justice v. Civil Serv. Comm’n, 688 F.2d 615,
                                                                                         5
                                   1   633 (9th Cir.1982), for proposition that a “district court’s order respecting class status is not final

                                   2   or irrevocable, but rather, it is inherently tentative.”); see also FRCP 23(c)(1)(C) (“An order that

                                   3   grants or denies class certification may be altered or amended before final judgment.”).

                                   4          IT IS SO ORDERED.

                                   5   Dated: February 21, 2020

                                   6

                                   7
                                                                                                      JAMES DONATO
                                   8                                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          6
